DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 lines 7-8 recited the limitation “the trench silicide region disposed in a trench having sidewalls defined by the gate cap and a topmost surface positioned above the top surface of the gate” is unclear as to which element having a topmost surface positioned above the top surface of the gate?  For examination purposes, the examiner has interpreted this limitation to mean that a top surface of the gate cap. Clarification is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung et al. (US 2016/0035857, as disclose in previous OA filed on 03/04/2021) in view of Lu et al. (US 9,214,392).
As for claim 12, Leobandung et al. disclose in Fig. 14 and the related text a self-aligned gate cap comprising: 
forming a gate 602 located on a substrate 102; 
forming a gate cap 112/702 in direct contact with a sidewall of the gate 602 and located on a top surface of the gate 602 opposite the substrate 102 (fig. 14), 
forming a trench silicide region 1302 adjacent to the gate cap 112/702, the trench silicide region 1302 on the substrate 102 (fig. 14), the trench silicide region 1302 disposed in a trench having sidewalls defined by the gate cap 112/702 and a topmost surface (upper surface of the gate cap) positioned above the top (upper) surface of the gate 602; 
forming a contact region 1402 self-aligned to the gate 602, the contact region 1402 positioned on a top surface of the trench silicide region 1302 (fig. 14); 

forming an etch-stop layer 904 located in between the dielectric oxide 902 and gate cap 112/702 (fig. 14), the etch-stop layer 904 positioned directly on a top surface of the gate cap 112/702, the etch-stop layer 904 comprising a conformal portion that extends over and in direct contact with the top surface of the trench silicide region 1302 (fig. 14).
Leobandung et al. do not disclose the etch stop layer positioned directly on a sidewall of the first portion of the gate cap.
Lu et al. teach in Fig. 1 and the related text an etch-stop layer 20 positioned directly on a sidewall of a first portion 18 of a gate cap 16/18.
Leobandung et al. and Lu et al. are analogous art because they both are directed transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Leobandung et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Leobandung et al. to include the etch stop layer positioned directly on a sidewall of the first portion of the gate cap as taught by Lu et al., in order to provide protection to the gate structure.

As for claim 13, Leobandung et al. disclose the etch-stop layer 904 comprises an oxide, a nitride, an oxynitride, or a combination comprising at least one of the foregoing (hafnium oxide, ¶0042).  

3 (¶0042 of Leobandung et al. teach the etch-stop layer 904 comprising hafnium oxide which has a density of 9.68 g/cm3).
 
As for claim 16, Leobandung et al. disclose the gate cap 112/702 has a density of about 2.5 to less than 3.1 g/cm3 (¶0030 and 0040 of Leobandung et al. teach the gate cap 112/702 comprises oxide (silicon oxide) which has density 2.65 g/cm3).

As for claim 18, Leobandung et al. disclose the gate cap 112/702 comprises an oxide, a nitride, an oxynitride, or a combination thereof (¶0030 and ¶0040).  

As for claim 19, Leobandung et al. disclose the gate 602 comprises one or more layers of each independently comprising silicon, aluminum, carbon, nitrogen, titanium, tantalum, tungsten, germanium, or a combination comprising at least one of the foregoing (¶0039).  

As for claim 20, Leobandung et al. disclose the gate cap 112/702 comprises an oxide, a nitride, an oxynitride, or a combination comprising at least one of the foregoing (¶0030 and ¶0040).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Leobandung et al. in view of Lu et al. and Chou et al. (US 2008/0064176).

Chou et al. disclose a etch-stop layer 48 has a thickness of about 5 nm to about 20 nm (¶0027).
Leobandung et al., Lu et al. and Chou et al. are analogous art because they both are directed transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Leobandung et al. and Lu et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include the etch-stop layer has a thickness of about 5 to about 20 nm as taught by Chou et al., in order to improve performance of the device. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Leobandung et al. in view of Lu et al. and Liaw (US 6,214,656).
As for claim 17, the combined device disclose substantially the entire claimed invention as applied in claim 12, except the gate cap located on the top surface of the gate has a thickness of about 1 to about 20 nanometers.
Liaw teach in Figs. 1-14 and the related text a gate cap 36 located on the top surface of the gate 32 has a thickness of about 1 to about 20 nanometers (Col. 3 lines 15-21 disclose the range 100-1000 Angstroms (10-100 nm) which is overlapped the claimed range). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device et al. to include the gate cap located on the top surface of the gate has a thickness of about 1 to about 20 nanometers as taught by Liaw in order to improve performance of the device. 
 
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRANG Q TRAN/Primary Examiner, Art Unit 2811